Citation Nr: 0023359	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-13 175 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder. 

2.  Entitlement to service connection for ureterolithiasis 
and nephrolithiasis.

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

5.  Entitlement to an initial evaluation in excess of 30 
percent for jungle rot of both legs, the back and the groin.  

6.  Entitlement to a compensable evaluation for fusiform 
enlargement of the third finger of the left hand.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


FINDINGS OF FACT

1.  There is no medical evidence of right elbow disorder or 
any medical evidence linking complaints associated with the 
right elbow to service.   

2.  There is no medical evidence lining ureterolithiasis or 
kidney stones to service.  

3.  There is no medical evidence of peripheral neuropathy.   

4.  Post-traumatic stress disorder results in no more than 
definite impairment.  

5.  Post-traumatic stress disorder results in occupational 
and social impairment with reduced reliability from symptoms 
which include irritability and mood swings, with complaints 
such as intrusive thoughts and sleep disturbances, but does 
not result in deficiencies in most areas.  

6.  Jungle rot of both lower extremities, the back, and the 
groin, is characterized by no more than constant itching and 
extensive lesions.

7.  Fusiform enlargement of the third finger of the left hand 
results in no significant symptomatology.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for ureterolithiasis and nephrolithiasis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.132, Diagnostic Code 9411 (1996) and 4.130, Diagnostic Code 
9411 (1999).

5.  The criteria for an initial evaluation in excess of 30 
percent for jungle rot of both legs, the back and the groin, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).

6.  The criteria for a compensable evaluation for fusiform 
enlargement of the third finger of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including calculi of the kidney, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As a general matter, a well-grounded claim for service 
connection requires that three elements be satisfied.  First, 
there must be competent evidence of a current disability, as 
established by a medical diagnosis; second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Right Elbow

The veteran seeks service connection for a right elbow 
disorder.  The veteran maintains that he injured his elbow in 
service and suffers from the residuals of that injury.  
However, medical evidence of a current right elbow disorder 
is questionable.  Treatment records from October and November 
1996 reflect complaints of elbow pain.  During a VA 
examination in March 1997, x-ray examination revealed a 
normal right elbow.  Physical examination revealed full range 
of motion.  There was some pain on the right ulnar groove to 
palpation, and the examiner offered an impression of ulnar 
pain with an ulnar contusion.  

Even if this represents some medical evidence of a current 
disorder, see Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)(pain is not a disability), there is no medical 
evidence linking a current disorder to service.  Service 
medical records contain no reference to a right elbow injury 
or a right elbow disorder, and there is no medical opinion 
linking a right elbow disorder to service or to a history of 
symptomatology.

There is also medical evidence of bilateral carpal tunnel 
syndrome.  A May 1997 entry, for instance, reflects an 
assessment of bilateral carpal tunnel syndrome, as well as a 
history of a right left carpal tunnel release earlier that 
month, and a July 1997 VA examination report reflects a 
diagnosis of status post carpal tunnel release.  However, 
here too, there is no medical evidence linking a current 
disability to service.  Without medical evidence linking a 
disorder to service, the veteran's claim for service 
connection for a disorder is not well grounded.  

B.  Ureterolithiasis and Nephrolithiasis

A July 1985 entry in post-service treatment records contains 
an impression of ureteral colic with instructions to rule out 
kidney stones.  The entry also reflects a history of kidney 
stones in 1972.  Treatment records from April 1991 reflect a 
diagnostic impression of ureteral colic with ureteral 
lithiasis, and a surgical report from that month reflects a 
diagnosis of left ureteral calculus.  

During a VA examination in March 1997 the veteran provided a 
history of three prior surgeries for kidney stones beginning 
in 1972, and the examiner provided an impression of a history 
of kidney stones.  During a July 1997 examination, the 
veteran again provided a history of kidney stones, although 
he denied recent problems with hematuria or colic.  

Although there is medical evidence that the veteran has 
experienced kidney stones and ureteral lithiasis, there is no 
medical evidence that the veteran's disorder had its onset or 
is related to service.  Service medical records contain no 
reference to kidney stones or ureteral lithiasis, and there 
is no documentation in medical records associated with the 
claims file that kidney stones were actually manifested in 
1972, let alone in January of that year.  There is, as such, 
no medical evidence of calculi of the kidney within a year of 
the veteran's separation from service in January 1971.  If 
the veteran can recall the names of physicians or medical 
facilities who treated him for kidney stones in 1972, he 
should he should submit a medical report from them or at 
least provide their names and addresses for the purpose of 
reopening the claim.  

Although treatment records reference a history of treatment 
for kidney stones, this appears to be no more than a 
transcription of a history provided by the veteran. However, 
the veteran is not competent to diagnose a disorder, and the 
mere transcription in medical records of a medical history 
provided by the veteran does not constitute a substitute for 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

There is also no medical opinion in the claims file otherwise 
suggesting that kidney stones or ureteral lithiasis is 
otherwise the result of service.  Without medical evidence 
linking the veteran's disorder to service, the veteran's 
claim for service connection is not well grounded.   

C.  Peripheral Neuropathy

The veteran seeks service connection for sub-acute peripheral 
neuropathy.  Service connection is presumed for a number of 
diseases arising in veterans who have been determined to have 
been exposed to certain herbicide agents.  This list of 
diseases includes sub-acute peripheral neuropathy.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307; 3.309(e).  In 
addition, the appellant may establish service connection for 
a disease attributed to exposure to Agent Orange under the 
theories generally applicable to service connection.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

However, the claims file does not reflect a diagnosis of sub-
acute peripheral neuropathy.  Although, as noted above, the 
claims file contains evidence of carpal tunnel syndrome, 
carpal tunnel syndrome is not included among the diseases for 
which service connection as a result of Agent Orange exposure 
may be presumed,  see 61 Fed. Reg. 41442-41449 (1996)(the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for a number of diseases, including any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted), and, as 
previously observed, there is no medical evidence linking 
carpal tunnel syndrome to service.  Without a diagnosis of 
sub-acute peripheral neuropathy, the veteran's claim for 
service connection for that disorder is not well grounded.  

II.  Increased Evaluations

With respect to his claim for increased evaluations for post-
traumatic stress disorder and jungle rot, the veteran's 
appeals arise from an initial rating decisions, which 
established service connection for the disabilities at issue 
and assigned those disabilities initial evaluations.  
Therefore, in evaluating those disabilities, the Board 
observes that it is not the present level of disability which 
is of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Post-Traumatic Stress Disorder

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran was hospitalized with post-traumatic stress 
disorder from October 1995 to January 1996.  The veteran, who 
had been married for 25 years, and who was employed, 
complained of difficulty dealing with anger and that he found 
his employer "difficult to deal with."  

In connection with the veteran's hospitalization, the 
veteran's disability has been assigned a temporary total 
evaluation under 38 C.F.R. § 4.29 for from October 9, 1995, 
the effective date of the grant of service connection in this 
case until February 1, 1996.  The Board, therefore, concerns 
itself with the period of time beginning February 1, 1996, 
the effective date of the veteran's current 50 percent 
evaluation.  

Treatment records document outpatient treatment for post-
traumatic stress disorder subsequent to the veteran's 
discharge in January 1996.  In April 1996, for instance post-
traumatic stress disorder, associated with chronic 
depression, was noted.  

During a VA examination in July 1996, the diagnosis was post-
traumatic stress disorder, chronic, with moderate to severe 
impairment.  The veteran complained of intrusive, recurrent 
recollections of Vietnam.  His affect was characterized as 
reflecting mild to moderate anxiety with moderate depression 
and a stable mood.  There was no evidence of obsessive-
compulsive ideation or of hallucinations or delusions.  The 
veteran's memory was intact, and the veteran indicated that 
he had not experienced suicidal ideation since the latter 
part of 1995.  

During a VA examination in March 1997, the veteran complained 
again of intrusive recollections and of feeling estranged 
from others.  The veteran, who was in no acute distress, was 
clean and cooperative, maintained good eye contact, was 
alert, coherent, and expressive, and demonstrated no abnormal 
though process or abnormal behavior.  His affect and mood 
were appropriate, although the veteran demonstrated a wide 
degree of affect, including sadness and fear, when discussing 
Vietnam, and his memory was excellent.  The diagnoses were 
post-traumatic stress disorder, prolonged; adjustment 
disorder; marijuana use; and street drug abuse, by history.  
The examiner assigned a GAF evaluation of 60.  

The veteran again underwent a VA examination in August1997.  
The veteran complained of flashbacks, nightmares, and 
difficulty sleeping, as well as hypervigilance.  Examination 
revealed the veteran to be in no acute distress, although he 
reportedly was quite anxious, guarded, and depressed.  The 
veteran was oriented, although there was indication of very 
poor memory, recall, attention, and concentration.  The 
veteran had no abnormal though processes, remained 
cooperative, and maintained a pleasant interaction, although 
insight and judgment were described as quite poor.  The 
Diagnosis included post-traumatic stress disorder, moderate, 
prolonged, with intervening depression and anxiety, which the 
examiner indicated should not be treated as a separate 
disease entity, but as part and parcel with the veteran's 
post-traumatic stress disorder.  The examiner assigned a GAF 
evaluation of 70, with a GAF evaluation of 65 for the prior 
year.   

The veteran was treated on an inpatient basis from August to 
September 1997, in connection with what was described as a 
drinking binge and drug abuse prior to the admission.  The 
diagnoses consisted of alcohol dependence, marijuana abuse, 
and post-traumatic stress disorder.  The veteran at that time 
reportedly was no longer employed.  

In January 1998, the veteran was admitted on an inpatient 
basis for treatment of post-traumatic stress disorder.  He 
was discharged the following day, after screening revealed 
positive results for THC.  

In March 1999, the veteran again underwent a VA examination.  
The veteran complained of continuing mood swings, increasing 
frustration, sleep impairment, hypervigilance, and difficulty 
"calming down."  The veteran appeared anxious and guarded, 
although he was appropriately dressed and maintained good eye 
contact.  He was fluent and coherent in speech, without any 
indication of abnormal thought.  The veteran demonstrated no 
indication of hallucinations or delusions, and, although the 
veteran was quite loud and had some difficulty suppressing 
his anger, he had no abnormal behavior.  He denied suicidal 
ideation, although he indicated that he occasionally wanted 
to "take people out."  He reported a poor short term 
memory.  There was no obsessive or ritualistic behavior, and 
his flow of speech was relevant and logical.  There was no 
acute panic attack during the interview, although the 
veteran's expressions and sentiments were filled with 
frustration and disappointments.  There was no lack of 
impulse control, and the veteran remained cooperative in 
responding to inquiries.  His insight and judgment appeared 
to be intact.  The diagnoses included post-traumatic stress 
disorder, moderate, prolonged, with intervening anxiety and 
instructions to rule out bipolar disorder.  The GAF 
evaluation was 60, with a GAF evaluation of 65 for the prior 
year.  The examiner added that the veteran continued to be 
unproductive and stable in his life style.  

The veteran's post-traumatic stress disorder appears to have 
remained largely moderately disabling throughout the period 
of time in question.  His disability has been characterized 
by irritability and mood swings, with complaints such as 
intrusive thoughts and sleep disturbances.  GAF evaluations 
have ranged between 60 and 70.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 70 to 61 is consistent with some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, in an individual who is otherwise 
functioning pretty well and/or has some meaningful 
relationships.  A GAF evaluation from 60 to 51 is consistent 
with moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).

The overall body of evidence suggests a disability that 
results in no more than definite impairment.  The veteran's 
disability does not result in severe impairment. Moreover, 
the veteran's disability does not appear to result in 
deficiencies in most areas.  Given the veteran's overall 
disability picture, therefore, whether one applies the 
criteria in effect prior to the 1996 regulatory changes or 
those in effect subsequent to those changes, an evaluation in 
excess of 50 percent is not warranted.  

B.  Skin

Jungle rot of both lower extremities is evaluated as 30 
percent disabling by analogy to diagnostic code 7896 
pertaining to eczema.  Eczema warrants a 30 percent 
evaluation if characterized by constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation contemplates ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

During a VA examination in March 1997, an examiner described 
jungle rot of the lower legs back and scrotum.  During a VA 
examination in May 1997, the veteran complained of a rash 
which he treated with powder and of constant itching.  
Examination revealed lesions measuring 1/4 to 3/4 of a inch in 
diameter, concentrated largely in the area of the legs, but 
also in the back and groin.  According to the veteran, these 
lesions would heal after two to three weeks, and new lesions 
would appear.  The examiner also observed areas of scarring, 
which, according to the examiner, suggested that the veteran 
had numerous such lesions of the legs in the past.  

The Board has observed the photographs from March 1997 and 
January 2000.  Photographs do not reveal a disability that is 
exceptionally repugnant.  Although examination has revealed 
complaints of extensive lesions and complaints of constant 
itching, examination has not revealed ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations.  The veteran's disability which is 
characterized by no more than constant itching and extensive 
lesions, does not warrant a higher evaluation.  


C.  Third Finger Left Hand

The veteran seeks an increased evaluation for the residuals 
of an injury to the third finger of his left hand.  
Examination of the finger in question in March 1997 revealed 
that although there was some swelling in the area, there was 
normal range of motion and normal function in the affected 
finger.  The veteran has not complained of pain in the area 
of the finger or of pain associated with use.  

Fusiform enlargement of the third finger of the left hand is 
evaluated as noncompensable by analogy to diagnostic code 
5226, pertaining to ankylosis of the middle finger.  
Ankylosis of the middle finger warrants a 10 percent 
evaluation whether favorable or unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  An evaluation of any 
limitation of motion present, therefore, requires 
consideration of the concerns addressed in DeLuca.

Examination has not revealed limitation of motion or 
function, and the veteran has not articulated complaints of 
pain associated with use.  The Board has considered the 
possibility of an evaluation for scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805.  However, the veteran 
has not articulated complaints that the residual scar is 
painful to palpation or ulcerates, and examinations has not 
revealed any findings to suggest that the scar is 
symptomatic.  Because the veteran's service-connected 
disability results in no significant symptomatology, it does 
not warrant a compensable evaluation.  


ORDER

Entitlement to service connection for a right elbow disorder 
is denied. 

Entitlement to service connection for ureterolithiasis and 
nephrolithiasis is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for jungle rot of both legs, the back and the groin is 
denied.  

Entitlement to a compensable evaluation for fusiform 
enlargement of the third finger of the left hand is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

